Citation Nr: 9918304	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  94-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDING OF FACT

Post-traumatic stress disorder results in demonstrable 
inability to obtain or retain employment. 


CONCLUSION OF LAW

The criteria for a total evaluation for post-traumatic stress 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 9411 
(1996) and 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Post-traumatic stress disorder is evaluated as 30 percent 
disabling under diagnostic code 9411.  The Board notes that 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including post-traumatic 
stress disorder, as defined in 38 C.F.R. §§ 4.125-4.132, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52707 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 30 percent evaluation if there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 30 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily), due such 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss.  A 50 percent evaluation 
is warranted if the disorder results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board has reviewed the evidence associated with the 
claims file and determined that post-traumatic stress 
disorder, which results in demonstrable inability to obtain 
or retain employment, warrants a 100 percent schedular 
evaluation, if only under the criteria in effect prior to the 
November 1996 regulatory changes.  Treatment records document 
a well established history of post-traumatic stress disorder, 
characterized by nightmares, flashbacks, and anxiety.  
Moreover, the claims file contains a number of opinions from 
at least two different health care providers who have 
indicated that post-traumatic stress disorder is severe and 
that it precludes gainful employment.  For instance, an April 
1997 opinion indicates that the veteran's post-traumatic 
stress disorder symptoms render him unable to perform 
consistently and reliably in a any type of gainful employment 
and results in severe limitation of the veteran's functional 
capacity.  A November 1994 letter from a psychiatrist 
similarly indicates that the veteran is unable to engage in 
substantial gainful employment and is totally disabled as a 
result of post-traumatic stress disorder.  

A June 1990 entry in VA treatment records confirms that the 
veteran is unable to be in the company of other people for 
long periods of time and experiences flashbacks, and a 
November 1992 refers to severe and incapacitating post-
traumatic stress disorder, with anxiety and depression.  The 
previously referenced April 1998 addendum, moreover, refers 
to post-traumatic stress disorder as severe.  

Recent global assessment of functioning (GAF) evaluations 
have included an evaluation of 49 provided in a report of a 
December 1998 VA examination and an evaluation of 41 provided 
in a February 1998 VA examination report and in an April 1998 
addendum to that report  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), a GAF evaluation of 41 to 50 
is consistent with serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Although the claims file also contains a May 1997 VA 
examination report that reflects a GAF evaluation of 70, that 
report, unlike, for instance, the December 1998 report, does 
not reflect that the claims file was reviewed in forming an 
opinion concerning the severity of the veteran's disability.  
The body of evidence, taken together, suggests that the 
veteran is demonstrably unable to obtain or retain employment 
and, as such, warrants a total evaluation.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).    

A July 1996 report by the RO reflects that the veteran may 
have had some employment at that time as a roofer.  That 
report, however, does not reflect the frequency or duration 
of the veteran's employment or whether the veteran's work is 
of such a nature as to constitute substantially gainful 
employment.  In light of the information provided by health 
care providers, the Board is constrained to conclude that the 
veteran's disability is so severe that it renders him unable 
to work.  

The claims file also contains evidence of alcohol abuse.  
Although compensation is not available for alcohol abuse, see 
Barela v. West, 11 Vet. App. 280 (1998), the evidence before 
the Board does not reflect that the veteran's disability is 
attributable to alcohol abuse rather than post-traumatic 
stress disorder.  Opinions from private physicians including 
April 1997 and November 1994 letters expressly ascribe the 
veteran's limitations to post-traumatic stress disorder.  The 
December 1998 examination report, although it does not 
expressly indicate the extent to which post-traumatic stress 
disorder is responsible for the veteran's occupational 
impairment, recognizes that post-traumatic stress disorder 
contributes to the veteran's occupational impairment and 
contains no opinion suggesting that alcohol constitutes the 
actual culprit in this case.  The Board, therefore, does not 
find in the claims file a basis to ascribe the veteran's 
limitations to substance abuse.  Under the circumstances, a 
total evaluation is warranted.  


ORDER

A total evaluation for post-traumatic stress disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

